INVESTMENT ADVISORY AGREEMENT SCHEDULE A Calvert VP SRI Large Cap Value Portfolio Calvert VP S&P 500 Index Portfolio Calvert VP S&P MidCap 400 Index Portfolio Calvert VP Nasdaq 100 Index Portfolio Calvert VP Russell 2000 Small Cap Index Portfolio Calvert VP EAFE International Index Portfolio Calvert VP Barclays Aggregate Bond Index Portfolio Calvert VP Inflation Protected Plus Portfolio Calvert VP Natural Resources Portfolio Calvert VP Volatility Managed Moderate Portfolio Calvert VP Volatility Managed Moderate Growth Portfolio Calvert VP Volatility Managed Growth Portfolio Effective: April 30, 2013 CALVERT VARIABLE PRODUCTS, INC., By: /s/ William M.
